Saint Lucia supported
your unanimous election as President of the General
Assembly at its fifty-ninth session, Sir, as it shares the
view of Member States that you will provide important
leadership to this General Assembly. I extend sincere
congratulations to you and to the Government and
people of your country, Gabon, on behalf of the
delegation of Saint Lucia, and on my own behalf, and
pledge to work cooperatively with you in our common
endeavour.
There is a personal note to my pledge of support
and cooperation. Just one year ago, this Assembly
honoured my country and me by entrusting the
leadership of the fifty-eighth session of this body to
me. I am fully aware, therefore, of the tremendous
responsibility that falls to you as President, and OF the
demands and pressures of leadership of this, the United
Nations sole universal organ. In a relay of leadership
that began some 59 years ago, I have passed the baton
to you, assured that this will be a productive and
successful fifty-ninth session.
My year as President of the General Assembly
gave me a keener appreciation of the myriad tasks
which the Secretary-General performs in the service of,
and to inspire confidence in, the United Nations. The
Government and people of Saint Lucia support him in
26

his continuing contribution to our efforts to address the
critical issues facing our Organization and our world.
The picture of our twenty-first century world is
far different from that envisaged in the United Nations
Charter. Instead of a world of peace, security and
economic and social progress, in which human rights,
fundamental freedoms and international law are fully
respected, today our world is buffeted by poverty;
hunger; the spread of endemic disease, including HIV/
AIDS; conflicts; war; terrorism, and other grave
problems.
This is so despite the combined effort of the
United Nations system and the enormous potential of
the Organization to live up to the ideals, principles and
purposes of the Charter.
The United Nations is passing through a period of
intense questioning and doubts as to its capacity and
relevance. It is the view of my Government that many
of the doubts and questions stem from the continuing
challenge posed to the Organization to transform the
ideals of the Charter into action. Those questions and
doubts have been intensified by the concern that some
of the Organization’s most influential and powerful
Member States might turn away from
multilateralism — the very foundation of the United
Nations — and follow the path of unilateral action.
We can and we must, stop our unique and
indispensable Organization from being battered by the
tides of these turbulent times. We must better enable it
to address the myriad problems with which peoples and
nations are grappling. And we must reaffirm its status
as the world’s foremost multilateral organization. But
we can only do so through our full commitment and
resolve to ensure that the Organization and its Member
States live up to the ideals of the Charter.
We know that the Charter charges the United
Nations to achieve the solution of economic problems
cooperatively. That puts the Organization on the front
line of what, for many States, particularly those in the
developing world, appears to be a very long road to
sustainable development. Nowadays, it is a road
constructed primarily around globalization and trade
liberalization, which have mostly delivered on their
promises of economic advancement to developed
countries, but have yet to deliver on those promises to
many others, mostly developing countries.
It cannot be disputed that current inconsistencies
and inequities in the global trading system are
widening the gap between rich and poor, haves and
have-nots. It is not surprising, therefore, that
developing countries, particularly in the framework of
the World Trade Organization (WTO), are asserting
that globalization and trade liberalization should not
undercut their sustainable development prospects, and
that there ought to be a fair and equitable global
trading system.
Agricultural subsidies, market access, non-tariff
barriers to trade, low or falling commodity prices and
special and differential treatment — all those issues
beg for constructive dialogue and decisive action,
particularly in the interest of the developing world.
Specific mandates for trade and development issues
may reside in other organizations, including the WTO,
the World Bank and the International Monetary Fund.
But the United Nations has a leading role to play in
bringing coherence — here I underscore the word
coherence — to debate and policy-setting on those
issues, in line with its Charter mandates. Its efforts in
that area have the full support of my Government.
The spate of deadly hurricanes that continue to
traverse the Caribbean region, have brought sharply
into focus the issues on which small island developing
States (SIDS), including Saint Lucia, have urged the
United Nations and the international community to act.
We have reiterated, for example, that SIDS are
vulnerable and that special and differential treatment,
fair prices for commodities and development financing
are essential to their sustainable development.
In just a few short weeks, hurricanes have
brought death and destruction throughout the
Caribbean region, and, indeed, also to the Bahamas and
the United States. There was tragic loss of life in our
sister Caribbean countries and territories — 37 in
Grenada, 20 in Jamaica; and even now, Haiti is still
counting the cost in lives lost. Property and
infrastructural damage was immense, particularly in
Grenada. Hurricane “Ivan the terrible” destroyed 90
per cent of that country’s physical infrastructure. I say
to this Assembly that when a small island developing
State loses 90 per cent of its physical infrastructure in
the space of a few hours, the challenge to that country
is formidable.
For Grenada, it is like starting over. Grenada
must rebuild its infrastructure, economy,
27

communications systems, hospitals and schools,
everything from the ground up to restore the quality of
life for its people. But how, and with what resources
will it rebuild? The member States of the Caribbean
Community (CARICOM) have made a commitment to
Grenada, but can only assist to the extent that their
means allow. Given their own resource constraints,
how far can that assistance be expected to go? The
Government and people of Grenada and of CARICOM
are highly appreciative of the condolences expressed in
this Hall, and for offers of assistance. But Grenada
needs much more. The Government of Saint Lucia
calls upon the international community to make a
commitment, as a matter of urgency, to the
reconstruction of Grenada. We urge the convening, at
an early date, of an international donor conference for
the purpose of mobilizing the resources required for
the reconstruction effort.
In keeping with the international commitment to
promote the sustainable development of SIDS, Saint
Lucia calls upon the development partners and the
international donor community to work together with
SIDS to address their vulnerability and other critical
issues frontally. The International Meeting for the 10-
Year Review of the Barbados Programme of Action for
the Sustainable Development of Small Island
Developing States, to be convened in Mauritius in
January 2005, gives everyone yet another opportunity
to do so. Saint Lucia urges all States, developed and
developing, and particularly partners and donors, to be
represented at the International Meeting at the highest
level. In particular, we urge that commitments to
provide resources for the implementation of the
Barbados Programme of Action, are kept.
Indeed, this fifty-ninth session of the General
Assembly will be a pivotal one in respect of
commitments made internationally, including those
made in the critical area of HIV/AIDS. The session is
also crucial to positioning us for the 2005
comprehensive review of commitments made in
furthering the United Nations development agenda,
including the Millennium Development Goals. Even as
we prepare for the High-level Plenary that will
examine the successes and failures in implementing the
outcomes of more than a decade of United Nations
conferences and summits in the economic and social
fields, the disjuncture between what we have agreed
and what we have done in the interest of the peoples of
the world becomes self-evident.
We must ask ourselves why it is that we continue
to fail the poor, the hungry, the sick and the
disenfranchised among us, despite the numerous
specialized, high-level meetings we have convened to
address their condition? And why is it that we appear
incapable of meaningful action beyond the boundaries
of those meetings? If we cannot bring relief to the vast
numbers of marginalized and disadvantaged among us,
if we cannot advance growth and development,
particularly for developing countries, we can rest
assured that we will lose, or continue to lose, the
confidence of the people of the world. There is
therefore one message we must take into the 2005
high-level event: agreement on outcomes is
meaningless if it is not followed by practical and
effective implementation. We must act to implement
and we must act now.
It is asserted that peace and security are not
possible without development and that development is
not possible without peace and security. Saint Lucia
agrees with this point; both are central to the purposes
and principles of the Charter. We must, however,
remain vigilant that our development agenda is not
eclipsed by a single-minded focus on conflict and war,
which continue to cast a giant and deadly shadow over
our world.
The function given to the United Nations — and
particularly to the Security Council — for the
maintenance of international peace and security is an
exceptional one. How effectively the Organization
carries out that function is an important determinant of
its standing in the eyes of the people who need it most
and of world public opinion. Therefore, we must be
consistent in our global strategy for world peace and
security. Importantly, the United Nations must not be
seen as an Organization so mesmerized by crises that it
is slow to act decisively to address critical issues of life
and death. The action we take, after all, should present
our best hope for a more peaceful and more secure
world.
We know that conflict and war have costs that are
incalculable, particularly in human lives, and can have
no happy ending. Today, Iraq remains an unsettled,
fractured country. The United Nations has a
responsibility to the people of Iraq to work with them
to restore peace, security and prosperity to their
country. In this, the Organization must ultimately take
its lead from the people of Iraq; it is only they who can
devise uniquely Iraqi solutions to Iraqi problems and
28

determine the kind of future to which they are
committed.
Regarding another crisis, my Government is
disappointed that the road map to peace in the Middle
East appears to have been put aside, and hopes that
new initiatives will be undertaken urgently towards
settling that long-standing situation, which continues to
cause so much grief.
Every day, news stories and commentaries in the
media remind us of the level of violence and perils in
our world. The complex and uncertain threat of
terrorists and terrorism constitutes a critical factor
contributing to the rising tide of violence, death and
destruction. Recently, terrorism became a reality for
hundreds of victims in the Russian Federation. My
Government extends its sympathy to the Government
of Russia and to all victims of terrorism and their
families worldwide. Even with our best efforts, it is not
always possible to know where or when terrorists will
strike again, nor can we say with any certainty that
current efforts against terrorism have made the world a
less dangerous place.
We can say, however, that the root causes of
terrorism are symptomatic of problems, some
seemingly intractable, around the globe; that terrorism
is global in its impact; and that its solution must be
global. In addressing the problem of terrorism, we
must also look to dealing with the hunger, poverty and
inequities spoken of by President Lula da Silva of
Brazil and many other concerned leaders, which are
giving rise to the hopelessness and despair being
experienced by millions and millions of people all over
the world. Greater efforts must be made to resolve
those critical problems.
As we survey the enormity of the challenges the
United Nations and the global community face today,
we must ask ourselves: Is our 59-year old Organization
equipped to confront those challenges? There is a
current of reform within the Organization. A series of
progressive steps were taken during the fifty-eighth
session, in particular, to advance revitalization of this
Assembly. However, the Assembly still has to
demonstrate its ability to reconcile the interests of its
member States and to take action to implement the hard
choices which revitalization of this important universal
forum requires. We must ensure that the gains made are
not reversed.
During the fifty-eighth session, the debate was
also opened on Security Council reform, and some
progress was made to lift this matter out of its
moribund state. The Security Council must indeed be
reformed, so that its actions can carry more weight and
acceptance internationally. The Council must be
expanded to make it more representative of the
generality of the membership, and a way must be found
to address the serious concerns surrounding the veto
privilege. Recent reform initiatives should impact
processes under way and practical recommendations
aimed at ensuring that the Security Council is adequate
to its mandates, including those that might be taken up
at the 2005 high-level plenary meeting.
Since the establishment of the United Nations,
non-governmental organizations and civil society have
worked constructively with this Organization to
address pressing global problems. We now have a
report on how the relationship might be made more
beneficial. It is our hope that the Assembly will
carefully consider this matter, as the support of non-
governmental organizations and civil society is too
important to be taken for granted.
The Government and people of Saint Lucia
believe that confidence in the United Nations is being
restored. We believe that the world’s people expect the
Organization to take a leading role in resolving their
most pressing problems. We believe that the United
Nations can be many things to many people. The
Organization has been sorely challenged in recent
years, but has shown resolve in rising to the challenge.
With an abundance of political will, the principles and
purposes of the United Nations Charter can triumph.
The Government and people of Saint Lucia are inspired
by that prospect.